UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT



                                       No. 19-2989



                            UNITED STATES OF AMERICA
                                             v.
                                     JEFFREY BOYD,
                                                  Appellant
                             (M.D.Pa. No. 4-18-cr-00281-001)


Before: AMBRO, PORTER, and ROTH, Circuit Judges


                            ORDER AMENDING OPINION


        The precedential opinion entered in this case on May 28, 2021 is hereby amended
as follows:

      -    Page 13: a comma should be added after “Alito, J.” so that it reads “Alito, J.,
           dissenting”.
      -    Page 21: The “S” in “See” at the beginning of “See, e.g., Wood” should be
           italicized.
      -    Page 30: The phrase “F.3d” should be added in between “836” and “341” so
           that it reads “836 F.3d at 341, 356”.

                                                  By the Court:


                                                  s/THOMAS L. AMBRO
                                                  Circuit Judge
Dated: August 17, 2021
CJG/cc:      Michelle L. Olshefski, Esq.
             Frederick W. Ulrich, Esq.